DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/25/2020 and 12/8/2020 have been received and made of record.  Note the acknowledged form PTO-1449 enclosed herewith.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):                                                                                                                         
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Currently no claims are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference numeral “176” of Fig. 6.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “452” in Fig. 19 has been used to designate both a top surface and a bottom surface and reference character “708” in Fig. 30 has been used to designate both the electrodes and the tines.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Reference numeral “708” is used to identify both the electrodes and the tines in page 36, lines 19-29 of the specification as filed (see paragraph [0172] of the PGPUB); and
Reference numeral “722” is used to identify both the housing and the IMD in page 35, lines 1-7 of the specification as filed (see paragraph [0165] of the PGPUB).
Appropriate correction is required.

Claim Objections
Claim 29 (and thereby dependent claims 30 and 34-35) is objected to because of the following informalities: a very minor typographical error in line 3 at “implatable” (i.e. “implantable” is suggested).  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 18-25 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mann et al. (US 2002/0055761).
Mann discloses (see Figs. 3 and 5) a system for tibial nerve stimulation comprising the following claim limitations:
(claim 18) A system for providing a tibial nerve stimulation therapy to a patient (see Fig. 3; [0055]; [0080]; [0096]), the system comprising an implantable tibial nerve stimulation device (100, Fig. 5) for treatment of one or more symptoms associated with an overactive bladder (see Abstract; [0057]; bladder control expressly disclosed), the implantable tibial nerve stimulation device (100) comprising a first end (i.e. “bottom” of device 100 in Fig. 5); a second end (i.e. “top” of device 100 in Fig. 5); electronic circuitry (12, Fig. 5) for controlling operation of the implantable tibial nerve stimulation device (100) ([0090]-[0091]; [0136]), the electronic circuitry including circuitry (12) for creating an electrical pulse suitable for stimulating a nerve ([0090]-[0091]; [0136]; circuitry 12 expressly produces electrical stimulation pulses); a control unit (18, Fig. 5) ([0091]; [0138]); a telemetry module ([0168]; [0177]; device 100 expressly disclosed to telemeter data to first device 101); and an antenna ([0088]; [0090]; [0093]; circuitry 12 expressly includes an inductive coil antenna for receiving and transmitting RF data and/or power) associated with the telemetry module, the antenna and telemetry module configured to (i.e. capable of) enable communication (via Rf link 95, Fig. 5) with at least one external device (101, Fig. 5) (as expressly shown in Fig. 5; [0141]), wherein the electronic circuitry (12) is located at the first end of the implantable tibial nerve stimulation device (100) (as expressly shown in Fig. 5 with circuitry 12 at the “bottom” end of device 100); and a plurality of electrodes (72, Fig. 5) located at the second end of the implantable tibial nerve stimulation device (100) (as expressly shown in Fig. 5 with electrodes 72 at the “top” end of device 100), the plurality of electrodes (72) in communication with the circuitry (12) for creating an electrical pulse and configured for (i.e. capable of) delivering the tibial nerve stimulation therapy to the patient ([0136]; [0138]; [0155]), 5Application No. 16/947,953wherein the implantable tibial nerve stimulation device (100) is configured to (i.e. capable of) be implanted in a region of a medial malleolus of the patient (see Fig. 3; [0055]; [0080]; [0096]), and wherein the implantable tibial nerve stimulation device (100) is configured to (i.e. capable of) deliver the tibial nerve stimulation therapy to a tibial nerve of the patient ([0055]; [0080]; [0096]; stimulating tibial nerve expressly disclosed); and a first external device (101, Fig. 5) communicably coupleable (i.e. via RF link 95, Fig. 5) with the implantable tibial nerve stimulation device (100), the first external device (101) being operable to modify one or more tibial nerve stimulation therapy control parameters from a first set of parameters, wherein the first set of parameters are selected from the group comprising at least one of starting the tibial nerve stimulation therapy, stopping the tibial nerve stimulation therapy, increasing an amplitude of the tibial nerve stimulation therapy, or decreasing an amplitude of the tibial nerve stimulation therapy ([0141]; [0175]; [0177]-[0179]; device 101 expressly disclosed to at least start stimulation pulses, adjust amplitude of the pulses, and stop the pulses);
(claim 19) wherein the first external device (101) is communicably coupleable (i.e. via RF link 95, Fig. 5) with the implantable tibial nerve stimulation device (100) by positioning the first external device (101) in close proximity to the implantable tibial nerve stimulation device (100) (as shown in Fig. 5);
(claim 20) wherein the first external device (101) is wearable on the patient ([0159]; external devices expressly disclosed as embeddable into a garment, belt, strap and/or any other structure or clothing to hold it against the patient’s body);
(claim 21) wherein the implantable tibial nerve stimulation device (100) further comprises a plurality of fixation members arranged between the electronic circuitry (12) located at the first end of the implantable tibial nerve stimulation device (100) and the plurality of 6Application No. 16/947,953stimulation electrodes (72) located at the second end of the implantable tibial nerve stimulation device (100) (see Fig. 5; [0109]-[0110]; i.e. fixation members in the form of a plurality of barbs and/or a plurality of sutures expressly used to anchor the lead 70 to tissue, wherein lead 70 is expressly shown between the opposing ends of the device 100);
(claim 22) wherein the antenna and telemetry module of the implantable tibial nerve stimulation device (100) are configured to (i.e. capable of) transmit data relating to accumulated delivery time of the tibial nerve stimulation therapy or data relating to operation of the implantable tibial nerve stimulation device (100) ([0176]-[0177]; operational data expressly transmitted);
(claim 23) wherein the implantable tibial nerve stimulation device (100) is configured (i.e. capable of) such that the tibial nerve stimulation therapy may be stopped or started via application of an external magnet ([0090]; [0094]; [0156]; proximity of magnet expressly disclosed start/stop control of the simulator device);
(claim 24) further comprising a second external device (102, Fig. 5) communicably coupleable (i.e. via link 97, Fig. 5) with one or more of the implantable tibial nerve stimulation device or the first external device (101) (see Fig. 5; [0141]; link 97 expressly communicably couples devices 101 and 102), the second external device (102) including a user interface, and the second external device (102) being operable to modify one or more tibial nerve stimulation therapy control parameters from a second set of parameters, wherein the second set of parameters includes the parameters of the first set of parameters and additional parameters ([0141]; [0158]; [0177]; clinician uses interface of device 102 to modify add desired parameters in view of the stimulus threshold); and
(claim 25) wherein the first set of parameters are selected from the group comprising at least one of starting the tibial nerve stimulation therapy, stopping the tibial 7Application No. 16/947,953nerve stimulation therapy, increasing an amplitude of the tibial nerve stimulation therapy, or decreasing an amplitude of the tibial nerve stimulation therapy ([0141]; [0175]; [0177]-[0179]; device 101 discloses to at least a first set of parameters for expressly starting stimulation pulses, adjusting the amplitude of the pulses, and stopping the pulses).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann.
Mann discloses the claimed invention except for the implantable tibial nerve stimulation device expressly having a volume of approximately one cubic centimeter.  It would have been an obvious to construct the device of Mann having a volume of approximately one cubic centimeter, since Mann expressly discloses a small size being advantageous ([0083]) and such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 27, 29-39, 41 and 43-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann et al. (US 2002/0055761) further in view of Edell et al. (US 2002/0198582).
Mann discloses (see Figs. 3 and 5) a system for tibial nerve stimulation comprising the following claim limitations:
(claim 27) A system for providing a tibial nerve stimulation therapy to a patient (see Fig. 3; [0055]; [0080]; [0096]), the system comprising an implantable tibial nerve stimulation device (100, Fig. 5) for treatment of one or more symptoms associated with an overactive bladder (see Abstract; [0057]; bladder control expressly disclosed), the implantable tibial nerve stimulation device (100) comprising a first end (i.e. “bottom” of device 100 in Fig. 5); a second end (i.e. “top” of device 100 in Fig. 5); electronic circuitry (12, Fig. 5) for controlling operation of the implantable tibial nerve stimulation device (100) ([0090]-[0091]; [0136]), the electronic circuitry including circuitry (12) for creating an electrical pulse suitable for stimulating a nerve ([0090]-[0091]; [0136]; circuitry 12 expressly produces electrical stimulation pulses); a control unit (18, Fig. 5) ([0091]; [0138]); a telemetry module ([0168]; [0177]; device 100 expressly disclosed to telemeter data to first device 101); and an antenna ([0088]; [0090]; [0093]; circuitry 12 expressly includes an inductive coil antenna for receiving and transmitting RF data and/or power) associated with the telemetry module, the antenna and telemetry module configured to (i.e. capable of) enable communication (via Rf link 95, Fig. 5) with at least one external device (101, Fig. 5) (as expressly shown in Fig. 5; [0141]), and a plurality of electrodes (72, Fig. 5) in communication with the circuitry (12) for creating an electrical pulse and configured for (i.e. capable of) delivering the tibial nerve stimulation therapy to the patient ([0136]; [0138]; [0155]), 5Application No. 16/947,953wherein the implantable tibial nerve stimulation device (100) is configured to (i.e. capable of) be implanted in a region of a medial malleolus of the patient (see Fig. 3; [0055]; [0080]; [0096]), and wherein the implantable tibial nerve stimulation device (100) is configured to (i.e. capable of) deliver the tibial nerve stimulation therapy to a tibial nerve of the patient ([0055]; [0080]; [0096]; stimulating tibial nerve expressly disclosed); and a first external device (101, Fig. 5) communicably coupleable (i.e. via RF link 95, Fig. 5) with the implantable tibial nerve stimulation device (100), the first external device (101) being operable to modify one or more tibial nerve stimulation therapy control parameters from a first set of parameters, wherein the first set of parameters are selected from the group comprising at least one of starting the tibial nerve stimulation therapy, stopping the tibial nerve stimulation therapy, increasing an amplitude of the tibial nerve stimulation therapy, or decreasing an amplitude of the tibial nerve stimulation therapy ([0141]; [0175]; [0177]-[0179]; device 101 expressly disclosed to at least start stimulation pulses, adjust amplitude of the pulses, and stop the pulses);
(claim 29) the identical Mann claim mapping rejection of claim 19 above is repeated herein;
(claims 30 and 39) the identical Mann claim mapping rejection of claim 20 above is repeated herein;
(claim 31) wherein the implantable tibial nerve stimulation device (100) further comprises a plurality of fixation members arranged on the implantable tibial nerve stimulation device (100) (see Fig. 5; [0109]-[0110]; i.e. fixation members in the form of a plurality of barbs and/or a plurality of sutures expressly used to anchor the lead 70 to tissue, wherein lead 70 is expressly shown between the opposing ends of the device 100);
(claims 32 and 43) the identical Mann claim mapping rejection of claim 22 above is repeated herein;
(claims 33 and 44) the identical Mann claim mapping rejection of claim 23 above is repeated herein;
(claim 34) the identical Mann claim mapping rejection of claim 24 above is repeated herein;
(claims 35 and 48) the identical Mann claim mapping rejection of claim 25 above is repeated herein;
(claim 36) wherein the plurality of electrodes (72) comprises four electrodes spaced apart from one another (see Fig. 5, four electrodes expressly indicated by the four indicator lines extending from reference numeral 72);
(claim 38) A system for providing a tibial nerve stimulation therapy to a patient (see Fig. 3; [0055]; [0080]; [0096]), the system comprising an implantable tibial nerve stimulation device (100, Fig. 5) for treatment of one or more symptoms associated with an overactive bladder (see Abstract; [0057]; bladder control expressly disclosed), the implantable tibial nerve stimulation device (100) comprising a first end (i.e. “bottom” of device 100 in Fig. 5); a second end (i.e. “top” of device 100 in Fig. 5); electronic circuitry (12, Fig. 5) for controlling operation of the implantable tibial nerve stimulation device (100) ([0090]-[0091]; [0136]), the electronic circuitry including circuitry (12) for creating an electrical pulse suitable for stimulating a nerve ([0090]-[0091]; [0136]; circuitry 12 expressly produces electrical stimulation pulses); a control unit (18, Fig. 5) ([0091]; [0138]); a telemetry module ([0168]; [0177]; device 100 expressly disclosed to telemeter data to first device 101); and an antenna ([0088]; [0090]; [0093]; circuitry 12 expressly includes an inductive coil antenna for receiving and transmitting RF data and/or power) associated with the telemetry module, the antenna and telemetry module configured to (i.e. capable of) enable communication (via Rf link 95, Fig. 5) with at least one external device (101, Fig. 5) (as expressly shown in Fig. 5; [0141]), wherein the electronic circuitry (12) is located at the first end of the implantable tibial nerve stimulation device (100) (as expressly shown in Fig. 5 with circuitry 12 at the “bottom” end of device 100); and a plurality of electrodes (72, Fig. 5) located at the second end of the implantable tibial nerve stimulation device (100) (as expressly shown in Fig. 5 with electrodes 72 at the “top” end of device 100), the plurality of electrodes (72) in communication with the circuitry (12) for creating an electrical pulse and configured for (i.e. capable of) delivering the tibial nerve stimulation therapy to the patient ([0136]; [0138]; [0155]), 5Application No. 16/947,953wherein the implantable tibial nerve stimulation device (100) is configured to (i.e. capable of) be implanted in a region of a medial malleolus of the patient (see Fig. 3; [0055]; [0080]; [0096]), and wherein the implantable tibial nerve stimulation device (100) is configured to (i.e. capable of) deliver the tibial nerve stimulation therapy to a tibial nerve of the patient ([0055]; [0080]; [0096]; stimulating tibial nerve expressly disclosed); and a first external device (101, Fig. 5) communicably coupleable (i.e. via RF link 95, Fig. 5) with the implantable tibial nerve stimulation device (100) when the first external device (101) is positioned in close proximity to the implantable tibial nerve stimulation device (100) (as shown in Fig. 5), the first external device (101) being operable to modify one or more tibial nerve stimulation therapy control parameters from a first set of parameters, and a second external device (102, Fig. 5) communicably coupleable (i.e. via link 97, Fig. 5) with one or more of the implantable tibial nerve stimulation device or the first external device (101) (see Fig. 5; [0141]; link 97 expressly communicably couples devices 101 and 102), the second external device (102) including a user interface, and the second external device (102) being operable to modify one or more tibial nerve stimulation therapy control parameters from a second set of parameters, wherein the first set of parameters are selected from the group comprising at least one of starting the tibial nerve stimulation therapy, stopping the tibial nerve stimulation therapy, increasing an amplitude of the tibial nerve stimulation therapy, or decreasing an amplitude of the tibial nerve stimulation therapy ([0141]; [0175]; [0177]-[0179]; device 101 expressly disclosed to at least start stimulation pulses, adjust amplitude of the pulses, and stop the pulses), and wherein the second set of parameters includes the parameters of the first set of parameters and additional parameters ([0141]; [0158]; [0177]; clinician uses interface of device 102 to modify add desired parameters in view of the stimulus threshold);
(claim 45) wherein communication between the implantable tibial nerve stimulation device (100) and the at least one external device (101) is confirmable ([0043]; [0108]; [0110]; [0117]; [0119]; [0126]; [0133]; communication confirmable by muscle contraction associated with the recruited nerve and/or patient report of sensation and/or test stimulations to confirm system functionality);
(claim 46) the identical Mann claim mapping rejection of claim 21 above is repeated herein; and
(claim 47) A system for providing a tibial nerve stimulation therapy to a patient (see Fig. 3; [0055]; [0080]; [0096]), the system comprising an implantable tibial nerve stimulation device (100, Fig. 5) for treatment of one or more symptoms associated with an overactive bladder (see Abstract; [0057]; bladder control expressly disclosed), the implantable tibial nerve stimulation device (100) comprising a first end (i.e. “bottom” of device 100 in Fig. 5); a second end (i.e. “top” of device 100 in Fig. 5); electronic circuitry (12, Fig. 5) for controlling operation of the implantable tibial nerve stimulation device (100) ([0090]-[0091]; [0136]), the electronic circuitry including circuitry (12) for creating an electrical pulse suitable for stimulating a nerve ([0090]-[0091]; [0136]; circuitry 12 expressly produces electrical stimulation pulses); a control unit (18, Fig. 5) ([0091]; [0138]); a telemetry module ([0168]; [0177]; device 100 expressly disclosed to telemeter data to first device 101); and an antenna ([0088]; [0090]; [0093]; circuitry 12 expressly includes an inductive coil antenna for receiving and transmitting RF data and/or power) associated with the telemetry module, the antenna and telemetry module configured to (i.e. capable of) enable communication (via Rf link 95, Fig. 5) with at least one external device (101, Fig. 5) (as expressly shown in Fig. 5; [0141]), wherein communication between the implantable tibial nerve stimulation device (100) and at least one external device (101) is confirmable ([0043]; [0108]; [0110]; [0117]; [0119]; [0126]; [0133]; communication confirmable by muscle contraction associated with the recruited nerve and/or patient report of sensation and/or test stimulations to confirm system functionality), wherein the electronic circuitry (12) is located at the first end of the implantable tibial nerve stimulation device (100) (as expressly shown in Fig. 5 with circuitry 12 at the “bottom” end of device 100); and a plurality of electrodes (72, Fig. 5) located at the second end of the implantable tibial nerve stimulation device (100) (as expressly shown in Fig. 5 with electrodes 72 at the “top” end of device 100), the plurality of electrodes (72) in communication with the circuitry (12) for creating an electrical pulse and configured for (i.e. capable of) delivering the tibial nerve stimulation therapy to the patient ([0136]; [0138]; [0155]), 5Application No. 16/947,953a plurality of fixation members arranged between the electronic circuitry (12) located at the first end of the implantable tibial nerve stimulation device (100) and the plurality of 6Application No. 16/947,953stimulation electrodes (72) located at the second end of the implantable tibial nerve stimulation device (100) (see Fig. 5; [0109]-[0110]; i.e. fixation members in the form of a plurality of barbs and/or a plurality of sutures expressly used to anchor the lead 70 to tissue, wherein lead 70 is expressly shown between the opposing ends of the device 100), wherein the implantable tibial nerve stimulation device (100) is configured to (i.e. capable of) be implanted in a region of a medial malleolus of the patient (see Fig. 3; [0055]; [0080]; [0096]), and wherein the implantable tibial nerve stimulation device (100) is configured to (i.e. capable of) deliver the tibial nerve stimulation therapy to a tibial nerve of the patient ([0055]; [0080]; [0096]; stimulating tibial nerve expressly disclosed); and a first external device (101, Fig. 5) communicably coupleable (i.e. via RF link 95, Fig. 5) with the implantable tibial nerve stimulation device (100) when the first external device (101) is positioned in close proximity to the implantable tibial nerve stimulation device (100) (as shown in Fig. 5), a second external device (102, Fig. 5) communicably coupleable (i.e. via link 97, Fig. 5) with one or more of the implantable tibial nerve stimulation device or the first external device (101) (see Fig. 5; [0141]; link 97 expressly communicably couples devices 101 and 102), the second external device (102) including a user interface, wherein the second external device (102) is operable to modify one or more tibial nerve stimulation therapy control parameters from a full set of therapy control parameters ([0141]; [0158]; [0177]; clinician uses interface of clinician programming system 102 to modify add desired parameters from the full set of clinician-available parameter) and wherein the first external device (101) is operable to modify one or more tibial nerve stimulation therapy control parameters from a subset of therapy control parameters, the subset of therapy parameters containing fewer parameters than the full set of parameters (([0141]; [0175]; [0177]-[0179]; device 101 expressly disclosed a patient programmer (as opposed to the clinician programming system 102) allowing basic controls to the patient including starting stimulation pulses, adjusting amplitude of the pulses, and stopping the pulses wherein the clinician programmer 102 further provides additional programming and diagnostics options to the clinician).
Mann, as applied above, discloses a system for tibial nerve stimulation comprising all the limitations of the claim except for at least part of the electronic circuitry is arranged on a flexible substrate constructed from a flexible polymer material.  
However, Edell teaches a similar implantable medical device (IMD) system comprising at least part of the electronic circuitry being arranged on a flexible substrate constructed from a flexible polymer material ([0010]-[0014]; [0029]; [0031]) in order to beneficially provide an IMD flexible substrate material where size and flexibility issues are of importance wherein the material further provides biocompatibility, bioresistance, smaller size, and a density matching surrounding tissue ([0010]-[0014]; [0029]; [0031]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Mann to have at least part of the electronic circuitry being arranged on a flexible substrate constructed from a flexible polymer material in order to beneficially provide an IMD flexible substrate material where size and flexibility issues are of importance wherein the material further provides biocompatibility, bioresistance, smaller size, and a density matching surrounding tissue, as taught by Edell.
Regarding claims 37 and 41, Mann in view of Edell discloses the claimed invention except for the implantable tibial nerve stimulation device expressly having a volume of approximately one cubic centimeter.  It would have been an obvious to construct the device of Mann in view of Edell having a volume of approximately one cubic centimeter, since Mann expressly discloses a small size being advantageous ([0083]) and such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 28 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann in view of Edell as applied to claims 27 and 38 above, and further in view of Jimenez et al. (US 2010/0076254).
Mann in view of Edell, as applied above, discloses a system for tibial nerve stimulation comprising all the limitations of the claim except for at least part of the stimulation device comprising a flexible polyurethane material.  
However, Jimenez teaches (see Fig. 1A) a similar implantable medical device (IMD) system (20, Fig. 1A) comprising at least part (i.e. leads 24, Fig. 1A) of the stimulation device comprising a flexible polyurethane material ([0107]; polyurethane jacket expressly taught) in order to beneficially provide the electrodes with a protective insulating jacket that is further both flexible and biocompatible ([0107]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Mann in view of Edell to have at least part of the stimulation device comprising a flexible polyurethane material in order to beneficially provide the electrodes with a protective insulating jacket that is further both flexible and biocompatible, as taught by Jimenez.

Claim 42 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mann in view of Edell as applied to claim 38 above, and further in view of Crosby et al. (US 2011/0224665).
Mann in view of Edell, as applied above, discloses a system for tibial nerve stimulation comprising all the limitations of the claim except for wherein the first external device includes tactile buttons operable to modify one or more tibial nerve stimulation therapy control parameters from the first set of parameters.  
However, Crosby teaches (see Fig. 1) a similar implantable medical device (IMD) system (10, Fig. 1) wherein the first external device (30, Fig. 1) includes tactile buttons operable to (i.e. capable of) modify one or more tibial nerve stimulation therapy control parameters from the first set of parameters ([0080]; access, activation, control and stopping expressly provided by buttons) in order to beneficially provide a patient with a multi-functional user interface allowing the patient to activate or suspend different types of stimulation in accordance with a rehabilitation plan developed jointly with his or her physician ([0080]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system of Mann in view of Edell wherein the first external device includes tactile buttons operable to modify one or more tibial nerve stimulation therapy control parameters from the first set of parameters in order to beneficially provide a patient with a multi-functional user interface allowing the patient to activate or suspend different types of stimulation in accordance with a rehabilitation plan developed jointly with his or her physician, as taught by Crosby.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure see: 
Cauller et al. (US 2009/0157147); 
Parramon et al. (US 2009/0292341); 
Grevious et al. (US 2010/0106223); 
Forsell (US 2011/0278948); and 
Gross et al. (US 2011/0301670).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Lynch whose telephone number is (571)270-3952.  The examiner can normally be reached on Monday-Friday (9:00AM-6:00PM, with alternate Fridays off).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston, at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT A LYNCH/Primary Examiner, Art Unit 3771